McKAY, Circuit Judge,
concurring:
The legislative mandate in these FELA cases is simple — fully compensate the injured employee for her losses. As any novice finance student knows, no loss is more fundamental or easily understood than the loss of the use of money over time. The ominous burden of interest on the National debt and the enormous collective profitability of our myriad financial institutions are glaring reminders of that simple, economic fact. Congress itself recognized in 1984 the potentially immense value of money over time when it prohibited premature, undiscounted tax deductions for future liabilities, thereby increasing revenues by an expected $209 million. Pri- or tax accounting rules “[had] not been grounded in economic reality____” Jensen, The Deduction of Future Liabilities by Accrual-Basis Taxpayers: Premature Accruals, the All Events Test and Economic Performance, 37 U.Fla.L.Rev. 443, 448 (1985).1
The interest foregone on lost income or on money spent for out-of-pocket expenses from the date of loss to the time of compensation is as much a part of making an injured party whole as is the calculation of her wage rate. Nothing in the statutory scheme or in the history of its enforcement suggests an adequate reason why the courts should not, however tardily, carry out this part of the legislative mandate to make injured plaintiffs whole. Even the majority concedes that the FELA constituted a “radical” and “sweeping” departure from prior law, greatly liberalizing the injured employee’s ability to recover. The courts have long recognized the general principle in a manner biased in favor of defendants by requiring that awards for future losses be discounted to present value. St. Louis Southwestern Railway Co. v. Dickerson, 470 U.S. 409, 411-12 105 S.Ct. 1347, 1348-49, 84 L.Ed.2d 203 (1985). Over and above sound, simple calculation of true economic recompense, equity demands that this disparity be corrected.
The majority misperceives the judicial function when it concludes that, without evidence of legislative intent, it is improper to award prejudgment interest “by judicial fiat.” The majority would concededly find an award of prejudgment interest under FELA appropriate if, but only if, it could glean that the legislature intended such an award; if the statute is silent and Congress fails to intervene, the court may not act. But as the court itself notes, “looking to congressional action or inaction in the face of subsequent developments in society and the common law is usually ambiguous assistance at best.” More to the point, however, the judiciary’s hands are not tied, and should not be tied, when Congress fails to explicitly delineate its “intent” with respect to an issue such as prejudgment interest. “[A]ny principle that effectively removes *567judicial ability to make rules because of a preference for legislative rulemaking does not leave us with a workable system.” Field, Sources of Law: The Scope of Federal Common Law, 99 Harv.L.Rev. 881, 934 (1986).
Moreover, in most instances, such fine, interpretational distinctions are illusory, since Congress most likely never contemplated the particular issue under consideration. In such cases, “interpretation shades into judicial lawmaking on a spectrum, as specific evidence of legislative advertence to the issue at hand attenuates.” Id. at 894 (quoting P. Bator, P. Mishkin, D. Shapiro, H. Wechsler, Hart & Wechsler’s The Federal Courts and the Federal System, 770 (2d ed. 1973)). When the court nevertheless insists on resting its decision in the rubric of “statutory interpretation” and “congressional intent,” the decision thwarts the open, analytical dialogue which should ensue from frank analysis of the issue’s substantive merits. As one commentator argues, “Rather than always being bound by the positive commands of a statute’s words or professing adherence to undefinable concepts of legislative intent or purpose, courts [should] explicitly reason from and develop statutory principles in the tentative, incremental fashion of the common law.” Note, Intent, Clear Statements, and the Common Law: Statutory Interpretation in the Supreme Court, 95 Harv.L.Rev. 892, 913 (1982) (footnotes omitted). It is when a court rigorously engages in thoughtful analysis in the face of legislative silence, rather than surmise chimerical legislative “intent,” that it best fulfills its deliberative function and best serves to further the evolution of the law.
Even an application of the majority’s “legislative intent” should lead to the result I urge. Congress intended full economic recompense. Like all damage awards, Congress has willfully left that determination to the particular case based on the evidence even where some element (such as present value of future awards) lends itself to a broad rule that does not require reestablishment in each case — only specific application. It is, therefore, not “legislating” or a misapplication of function for courts to do what they have always done — unless expressly forbidden by legislation — shape damage awards from sound principles and specific evidence.
I concur rather than dissent solely because the plaintiff, while creative in attacking such a long-entrenched error, has failed properly to present evidence to support a sound award of this aspect of her real economic loss. First, the required calculations are more sophisticated than mere application of current interest rates to the entire award from the date of injury to the date of compensation. Plaintiff should have presented testimony of her actual economic loss as well as expert economic testimony with respect to the appropriate interest calculation under, for example, Future Value Annuity Tables. These tables reveal the value of consecutive deposits of $1 at regular intervals using various interst rates, reflecting the total’s growing amount over diminishing time. In essence, the calculation is the inverse of the process of reducing future damages to present value, and the expert testimony required is analogous.
Second, I take the view that in all cases an award of prejudgment interest would require the segregation of economic losses from pain and suffering and punitive damages where these awards are recoverable. Neither of the latter two measures represent, strictly speaking, an economic loss to the plaintiff, and thus an award of foregone interest on these amounts would be inappropriate. Pain and suffering is a sentimental award which has been engrafted onto awards for economic loss through common-law evolution. The jury or court award of this amount is merely the reduction of that sentimental value to dollars at the time of judgment and does not in any real or analytical sense represent the return of the loss of the use of money. The same is true of punitive damages which perform a penal function and have no element in them of the return of deprived market value.
*568In all properly presented cases, so long as not expressly forbidden by clear, legislative mandate or private agreement, I would always award prejudgment interest on the amount of proven economic losses incurred prior to the date of judgment. Since we are here faced with a general verdict not properly segregated into its component parts, that task is now impossible. Plaintiff failed to timely present the matter based on sound testimony and proper instructions or interrogatories and must bear the burden of that failure. I would therefore affirm, but not for the reasons given by the court.

. For an exhaustive list of recent authority discussing the potential abuses that can arise when the time value of money is not considered, see id. at 445 n. 11.